DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 has been considered and placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18, 24, 26-27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilhar (US 2013/0040594 A1) in view of Mashiach (US 2015/0290465 A1).
Consider claim 18, Vilhar teaches a method, at a first directive antenna, for determining an alignment direction towards a second antenna (see at least figure 2, figure 5, paras. 28, 77, and 78), the method comprising: moving the first directive antenna along an angular span passing a desired alignment angle along a certain direction (see at least paras. 34, 54-55, and 119, Vilhar teaches moving the antenna along angular path until maximum (more than desired or above a threshold) characteristics, associated with an angle is reached, thus passing angle towards certain direction/angle); measuring a first signal power received from the second antenna using a first effective antenna aperture when moving the first directive antenna (see figure 5 (506-508), paras. 36, 54-55, and 84, Vilhar teaches measuring a first signal power (i.e., gain, RSSI) received from the second antenna via default aperture in a different position (while moving)); measuring a second signal power received from the second antenna using a second effective antenna aperture when moving the first directive antenna (see figure 5 (510-514), paras. 36, 54-55, and 87, Vilhar teaches measuring a second signal power (i.e., gain, RSSI) received from the second antenna via narrowed aperture (para. 87) in different positions (while moving)); wherein the second effective antenna aperture is different the first effective antenna aperture (see at least figure 5 and para. 87); and determining the alignment direction as an angle in the angular span, at which angle  a maximum value(s) for both the first signal power and the second signal power coincide (see paras. 34, 36, 53-54 89-90 and figure 5 (518), Vilhar teaches determining the position (angle/direction) associated with the maximum gain of the second signal power and previous (first) signal power (previous position)).
	Vilhar teaches determining the alignment direction as an angle in the angular span, at which angle a maximum value(s) for both the first signal power and the second signal power coincide (see above), however, did not explicitly teach determining an angle when local maximum value for different current (proportional to power) levels coincide.  Mashiach teaches said technique (see at least paras. 196, figure 3 (150, 152), and figure 7, Mashiach teaches a processor determines a degree (angle) when desired (local maximum) value of different current values (rate of change in the magnitude of the current) coincide).
	It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Vilhar and teach determining an angle when local maximum value for different current (proportional to power) levels coincide, as taught by Mashiach, thereby, allowing to efficiently determine energy/power consumption levels.
(see at least figure 2, figure 5, figure 7, paras. 28, 77, and 78), the device comprising: processing circuitry (see at least figure 7 (702)); memory containing instructions executable by the processing circuitry (see at least figure 7 (704, 706) and paras. 113-115) whereby the device is operative to: acquire measurement data regarding: a first signal power received from the second antenna using a first effective antenna aperture when the first directive antenna is moved along an angular span passing a desired alignment angle along a certain direction (see figure 5 (510-514), paras. 36, 54-55, and 87, Vilhar teaches measuring a first signal power (i.e., gain, RSSI) received from the second antenna via default aperture in a different position (while moving); see at least paras. 34, 54-55, and 119, Vilhar teaches moving the antenna along angular path until maximum (more than desired or above a threshold) characteristics, associated with an angle is reached, thus passing angle towards certain direction/angle); and a second signal power received from the second antenna using a second effective antenna aperture when the first directive antenna is moved along an angular span passing a desired alignment angle along a certain direction (see figure 5 (506-508), paras. 36, 54-55, and 84, Vilhar teaches measuring a second signal power (i.e., gain, RSSI) received from the second antenna via default aperture in a different position (while moving); see at least paras. 34, 54-55, and 119, Vilhar teaches moving the antenna along angular path until maximum (more than desired or above a threshold) characteristics, associated with an angle is reached, thus passing angle towards certain direction/angle); wherein the second effective antenna aperture is smaller than the first effective antenna aperture (see at least figure 5 and para. 87, Vilhar teaches the second antenna aperture may be narrower (smaller) than the default (first) antenna aperture); determine the alignment direction as an angle in the angular span, at which angle a maximum value(s) for both the first signal power and the second signal power coincide (see paras. 34, 36, 53-54 89-90 and figure 5 (518), Vilhar teaches determining the position (angle/direction) associated with the maximum gain of the second signal power and previous (first) signal power (previous position)).
	Vilhar teaches determine the alignment direction as an angle in the angular span, at which angle a maximum value(s) for both the first signal power and the second signal power coincide (see above), however, did not explicitly teach determining an angle when local maximum value for different current (proportional to power) levels coincide.  Mashiach teaches said technique (see at least paras. 196, figure 3 (150, 152), and figure 7, Mashiach teaches a processor determines a degree (angle) when desired (local maximum) value of different current values (rate of change in the magnitude of the current) coincide).
	It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Vilhar and teach determining an angle when local maximum value for different current (proportional to power) levels coincide, as taught by Mashiach, thereby, allowing to efficiently determine energy/power consumption levels.

Consider claim 24, Vilhar in view of Mashiach teaches moving the first directive antenna past the desired alignment angle at a first time while using the first effective antenna aperture (see figure 5 (510), 34, 54-55, 84, and 119 in Vilhar, Vilhar teaches moving the antenna along angular path until maximum (more than desired or above a threshold) characteristics, associated with an angle/position is reached, thus passing angle towards certain direction/angle); and moving the first directive antenna past the desired alignment angle at a second time while using the second effective antenna aperture (see figure 5 (518), 34, 54-55, 84, and 119 in Vilhar, Vilhar teaches moving the antenna along angular path until maximum (more than desired or above a threshold) characteristics, associated with an angle/position is reached (at a second time), thus passing angle towards certain direction/angle at a second time).

(see paras. 36, 53-55 in Vilhar, where the gain may be are measured from received power (i.e., RSSI)).
Allowable Subject Matter
Claims 19-23, 25, and 28-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/            Examiner, Art Unit 2632